DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 11, 2022 has been entered.

Response to Amendment
The amendment filed on July 11, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 15, 17, 20, 22, 29-30 and 32 have been acknowledged. Claim 28 has been canceled. New claims 33-35 have been added
Response to Arguments
Applicant’s arguments, see pages 8-10 of Remarks, filed July 11, 2022 have been fully considered. Upon further consideration and additional prior art search, Examiner has not discovered any additional prior art which fully teaches the pending claims, either singly or in an obvious combination. Accordingly, the Application is in condition for allowance.
Allowable Subject Matter
Claims 15-27 and 29-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner has completed the prior art reference search and discovered the closest prior art references: Eraker et al (US Patent No. 10, 242, 400 B1), Laughlin et al (U.S. Patent No. 10, 107, 767 B1) and Senesac et al (U.S. Patent Application Publication 2014/0310629 A1) and Michalscheck et al (U.S. Patent Application Publication 2016/0284128 A1).

Independent claims 15, 29 and 30 are directed to a method/an apparatus/a non-transitory computer-readable medium for inputting a diagnosis result of a diagnosis target of a structure. Each claim requires displaying/display, on a screen, a spherical image of the structure; receiving/receive an input of a position of the diagnosis target within the spherical image; storing/store, in a memory, position information indicating the received position of the diagnosis target; displaying/display an annotation input screen to receive, from a user, input of diagnosis information of the diagnosis target. More specifically, each claim requires “wherein the diagnosis information includes user-generated diagnosis information and the displayed annotation input screen displays status information that is received from the user and the annotation input screen includes a cut image acquired from the spherical image”.

The prior art reference Eraker et al discloses a computer system includes a user interface (UI) for virtual tours of modeled real estate (Abstract). Eraker discloses a capture process (defining a spatial boundary, data sampling, and annotation) for an enhanced user experience involves a dense sampling of spherical panorama image data at multiple exposures (e.g., high definition rendering, HDR) and sampling of point cloud geometry from a hybrid camera and laser range scanning device.  The processing pipeline (determining data sets, image calibration, image processing, 3D reconstruction (3DR) and scene understanding) operates on the data output from the capture process; rendering displays the processed data to an end-user via an IO device. During rendering, the user's position and navigation influence which elements of geometry and image data are combined for a given Image-Based Rendering algorithm at any possible location in or around the virtual model … Composited image primitives such as a spherical panorama enable 2 DOF rotational navigation (Col 10, lines 66-67 to Col 11, lines 1-43). As shown in FIG. 3 of Eraker, the user interface displays a spherical image of the structure of room. In additional, Eraker discloses one pipeline performs the home inspection based on the user selection in a virtual tour for providing the inspection report into the transactional system (FIG. 10; Col 11, lines 64-67 to Col 12, lines 1-10). Furthermore, Eraker discloses the identifying information about the object is presented to the user (Col 14, lines 59-67).

The prior art reference Laughlin et al discloses a method/a system for a vehicle inspection system (Abstract). Laughlin discloses the mobile inspection device displays the field of view of inspection environment image generated by the camera system (Col 5, lines 28-38; for example, FIGS. 4-7 show the view of passenger cabin); the human operator interacts with graphical user interface through user input generated by input system for mobile inspection device (Col 4, lines 52-61). More specifically, Laughlin disclose that an electronic note includes graphical indicator, details, vehicle coordinates, and item identifier (FIG. 2; Col 7, lines 22-29); the electronic note is generated to the location during the inspection (Col 5, lines 61-67). The graphical indicator indicates the inspection location when the operator creates/displays a note at the inspection location (As shown in FIG. 7, Col 11, lines 5-14); details is generated as input window and allow the operator input “description of the inconsistency” of the inspection location (As shown in FIG. 7, Col 11, lines 12-17) and vehicle coordinates identify the location for the electronic note within or on vehicle (Col 7, lines 59-60). In additional, Laughlin disclose a storage system stores nodes. (FIG. 3; Col 8, lines 50-57).

The prior art reference Senesac et al discloses a method for analyzing nonconformances within the volume of the aircraft (Abstract) and an operator has a task to perform inspections on parts that have been assembled or installed (Paragraph [0011]). More specifically, as shown of FIGS. 12 and 13 of Senesac, Senesac discloses graphical user interface displays graphical representations of an interior wall of a portion of a fuselage for an aircraft and nonconformances are identified (Paragraphs [0195]-[0196]); a window is used to allow the user input the identify information about the nonconformances in panels (Paragraph [0198]).

The prior art reference Michalscheck et al discloses an industrial automation system may include an image sensor that captures a visual representation of a portion of a facility and displays a plurality of real objects that visually represent physical features in the portion of the facility based at least in part on the image data (Abstract). More specifically, as shown in FIG. 11, Michalscheck discloses a computer device displays a visual representation of physical features of the facility by displaying notification virtual objects superimposed on real objects; then the computer device displays the obsolete status of the selected physical unit in response to a user selection of the notification virtual object (Paragraphs [0189]-[0191]).

However, the closest prior art references fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claims 15, 29 and 30. Accordingly, claims 15, 29 and 30 are allowed.

Dependent claims 16-27 and 31-25 depend from independent claim 15, They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616